Citation Nr: 1444195	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to September 1960. 

This appeal comes now before the Board of Veterans' Appeals (Board) from a May 2013 Order of the United States Court of Appeals for Veterans Claims (CAVC). 

This appeal originated from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for PTSD and assigned a 30 percent disability rating, effective July 1, 2009.  In a January 2011 rating decision, the RO granted a higher initial disability rating of 50 percent, effective July 1, 2009, the date of the grant of service connection.  In a February 2012 decision, the Board granted an initial disability rating of 70 percent, and found that a claim for a total disability rating based on individual unemployability (TDIU) had been raised by the record.  The Board remanded the issue of TDIU but declined to refer the Veteran's claim for extraschedular consideration.  The Veteran appealed that decision. 

In an Order dated May 2013, CAVC vacated the portion of the Board's February 2012 decision that declined to refer the Veteran's claim for extraschedular consideration.  

In February 2014, the Board remanded the claim for further development to obtain outstanding records from the Social Security Administration.  During the course of the development, the RO also referred the Veteran's case to the Director of the Compensation and Pension Service for extraschedular rating consideration for PTSD.  The RO then readjudicated the Veteran's claim for extraschedular rating in a June 2014 supplemental statement of the case.  Given these actions, the Board is satisfied that there has been substantial compliance with its remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.
The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

All symptoms and associated impairment of the Veteran's PTSD are encompassed by the criteria for the schedular 70 percent rating assigned; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown.


CONCLUSION OF LAW

The matter of an extraschedular rating for the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for entitlement an extraschedular evaluation under 38 C.F.R. § 3.321(b) for PTSD arises from the initial grant of service connection for PTSD.  Accordingly, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claims.

The Veteran was provided with VA examinations in April 2010 and January 2013 to determine the severity of his PTSD which are adequate for rating purposes.  In February 2013, a supplemental VA medical opinion was obtained on the effect of the Veteran's disability on his ability to obtain and maintain substantially gainful employment.  The examiners elicited a medical history from the Veteran, conducted the appropriate testing, and described the disabilities in sufficient detail.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not claimed that any of these reports were inadequate in regard to his PTSD disability.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Extraschedular Evaluation

The Veteran seeks extra-schedular consideration for his service-connected PTSD.  He maintains that in its February 2012 opinion, the Board provided an inadequate statement of reasons or bases when it remanded the issue of a total disability rating based on individual unemployability (TDIU) for further development but declined to refer the claim for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In February 2012, the Board allowed a schedular evaluation of 70 percent disabling, but no higher, for the Veteran's service-connected PTSD since the date of the award of service connection.  This issue is no longer before the Board.  However, as mentioned above, VA regulations provide that, to accord justice, a rating may be assigned outside of the rating schedule if certain conditions are met.  38 C.F.R. § 3.321(b).  

The RO referred this matter for extraschedular consideration to the Director of the Compensation and Pension Service.  In a June 2014 Administrative Review, the Director of the Compensation and Pension Service determined that an extraschedular rating was not warranted in this case, stating that the evidentiary record "does not demonstrate that the symptomatology consistently associated with the service-connected PTSD is not wholly contemplated by the criteria utilized to assign the current evaluation."  It was further noted that there was no indication of unusual or exceptional disability pattern demonstrated that would render the application of the regular rating criteria impractical.  The Director specifically stated that the Veteran had not been hospitalized or seen in the emergency room for psychiatric problems, no suicidal or homicidal behavior was noted in any of the Veteran's treatment records, and the evidence did not show that the Veteran's PTSD interfered with his previous employment.

As mentioned above, the Veteran is rated at 70 percent disabling for PTSD.  See 38 C.F.R. § 4.130, DC 9411.  As discussed in the February 2012 Board decision, the schedular rating of 70 percent disabling for PTSD already contemplates serious occupational impairment and deficiencies in work.  Moreover, there simply is no objective evidence that the Veteran's PTSD, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment above that contemplated by the 70 percent disability rate at any time during the pendency of the appeal.  In fact, the evidence of record does not show that the Veteran has been hospitalized because of his PTSD disability.  

In addition, there is nothing in the record to indicate that the Veteran's PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating (70 percent) at any time during the pendency of the appeal.  The Board has considered the Veteran's report that the severity of his PTSD disability adversely affects his ability to work.  Significantly, in April 2010, a VA examiner stated that while the Veteran was unemployed at the time of his examination, he was "a good worker" and went to work regardless of how he was feeling emotionally.  The VA examiner noted that the Veteran was spending his days at home, going to the store, going to medical appointments, and taking rides to the beach.  The examiner also noted that the Veteran had friends and family with whom he socializes.  He also has a motorcycle that he cares for and occasionally rides.  He helps with cooking, cleaning and grocery shopping.  He has his driver's license and has no difficulties driving.  His PTSD symptoms require continuous medication.  The April 2010 VA examiner concluded that the Veteran experienced occasional decrease in work efficiency and inability to perform occupational tasks due to signs and symptoms, but he had generally satisfactory functioning in routine behavior, self-care and normal conversation.

In February 2013, a VA examiner concluded that it was "less likely as not" that the Veteran's employability was prevented solely by his service-connected PTSD.  The VA examiner noted that the Veteran had a successful career as a self-employed plumber "until his medical problems began to interfere with working."  Further, the examiner noted that the Veteran was independent in activities of daily living ("ADLs"), including shopping and doing errands.  He noted that the Veteran had no legal problems since he stopped drinking about 10 years ago.  Further, the Veteran's PTSD causes anxiety when he is around people and interferes with concentration, so the VA examiner stated that his employment options would be limited to jobs where he would be able to interact with only a few people at a time, and jobs that did not require a fast pace or a lot of new learning.

In this case, the Board finds that the opinions and findings of the VA examiners from April 2010 and February are entitled to great probative weight.  The statements from the VA examiners concerning the level of occupational and social impairment experienced by the Veteran were provided following examination of the Veteran and a review of the claims file.  The examiners addressed the Veteran's lay history and provided thorough findings based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  

The Board must emphasize that the 70 percent schedular disability rating for the Veteran's service-connected PTSD already contemplates the Veteran's serious level of disability and symptomatology.  The Board has reviewed all evidence of record and finds that an extraschedular rating is not warranted for any separate period of time on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  After a thorough review of the record, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, the diagnostic criteria applied to the Veteran's PTSD disability reasonably describe or contemplate the severity and symptomatology of his service-connected disability, and there is no indication of record of frequent periods of hospitalization or in marked interference with employment above that contemplated by the assigned 70 percent disability.  Based on the above, the preponderance of the evidence of record is against a grant of an extraschedular evaluation for service-connected PTSD, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an extraschedular rating for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


